Title: To Thomas Jefferson from Henry Tazewell, 5 July 1798
From: Tazewell, Henry
To: Jefferson, Thomas


          
            Dear Sir.
            Philadelphia 5. July 1798.
          
          The inclosed, will shew you the state in which the Senate yesterday passed Mr Loyd’s Sedition Bill—The passage of this Bill thro the Senate excited some clamour in the City, and this has begotten a belief that the measure will not obtain the sanction of the H of R—The question however for its second reading obtained to day 36 to 47—I am not quite sure that the Bill will finally assume the shape of a Law—My present beleif is, that it will pass, and that it will be executed with unrelenting fury—Its passage thro the Senate is an unauspicious event to have happened on the 4th. of July—
          A very few days after you left us, General Washington was nominated as Lieutenant Genl. and Commander in chief of the armies raised, and to be raised in the UStates—There was no objection made to this nomination in the Senate, except as to the manner of it—By some of us, it was supposed that the Constitution had made the President Commander in cheif of the Armies, and that that power could not be transferred to another—I moved a concurrence under that Idea, but my proposition was determined not to be in order, and could not find a place on the Journal—After some verbal protests agt. the form of the nomination, it was acceded to, una voce, and Genl Washington is again the chief Commander of the Armies of the UStates—I do not beleive it is known whether he will, or will not, accept this appointment,—No answer could be obtained to that inquiry—and Reed being among the number of the inquirers, led me to suspect that the fact had not been ascertained—Report says he will accept, and that Hamilton & Lee are to be the next in Command—Already it is discoverable that Mr Adams’s fame will merge in that of Genl Washington’s—
          The day after you left us some Vessels arrived in the Delaware with a number of whites and Blacks from Port Au Prince who had taken refuge with the british forces in that place and who were compelled to leave St. Domingo on the evacuation of Port Au Prince—The English refused them permission to go either to their ports in Europe or the W Indies—They preferred the UStates to Nova Scotia, and were assisted in coming hither—Their arrival occasioned a new source of alarm, which was at first turned to the prejudice of France—a Bill was introduced into the Senate to authorize the President to prohibit their landing—and was pressed for three readings in the same day—I objected to the Bill, not with a wish to permit these Emigrants to land, but because I deemed the power to prohibit their landing to belong to the States,  and not to the UStates—and that the States were competent to protect themselves in such like instances—In the course of this discussion the whole truth came out, and the british, not the French, were found to be the authors of the injury which all apprehended—Still the Bill made its way successfully thro the Senate—The merchants petitioned the H of R agt it, and Mr Liston was seen to be busy in aid of their petition—It was at last rejected by the votes of the very Men who had been most active in bringing forward the measure—I do not think it unlikely that a part of this Band of Emigrants may have gone to the Southern States—If so, they cannot be too fearful of their landing—It is but one of the means used by the british to bring upon us the dangers with which they have threatened us from France—and the Southern States have much to dread from the well trained Negroes that may be thus distributed among them
          We were induced to expect a formal declaration of War on the 4th. of July—The War party held a Caucus on Sunday last upon that subject—but I learn that such a difference of opinion existed among them, as to occasion the abandonment of the project—This is the report—I myself beleive, that the project is not intirely laid aside—All the Senators North of the Potomack have been privately summoned, and now we have not one of them absent but Ross, who is daily expected—The Southern Representatives are every day going home,—The formerly absent Eastern Representatives are every day coming in—and I beleive so soon as a Majority can be secured, War will be openly declared—This would not be done, if Treason could be got at without a declaration of War—for every effect of a declaration of War is now under the controul of the Executive; except that which affects our own Citizens—declared Enimies, are necessary to give being to that species of Treason which consists in adhering to those who are considered as Enimies—This circumstance, added to that of destroying the hopes of an amicable accommodation with France, will I think produce a declaration of War before we adjourn—
          We have heard nothing from Europe since you left us—but from what has leaked out here, it may be inferred, that Gerry & the other Envoys parted in extreme ill temper, and that it is highly probable the former will conclude a Treaty—
          In discussing the Bill for the valuation of Houses and Lands—the exemption of wild Lands, was warmly contended for, in the Senate—A majority however rejected the proposition—This vote excited the resentment of the holders of wild lands—and by way of retaliation they urged an indiscriminate tax on Negroes from the breast to the grave— The object was to produce a compromise between the Negroes, and wild Land, holders—Our friend Brown, and the Maryland Solomon, voted for this latter proposition, which occasioned an equal division of the Senate, and as the temporary President had not two votes the proposition was lost, and the Bill has passed nearly as you left it—The contest will be renewed in the Bill for apportioning the Tax—As wild Lands are included, it will be attempted to throw a greater burthen on Slaves—In proportion as the tax on Slaves is increased, that on Land will be diminished—for Land is only to pay the remnant of the Tax after deducting the product of Houses and Negroes—Instead of a capitation Tax on Negroes of 50 Cents—a dollar will be proposed—and at present I see no way of avoiding it, but by consenting to leave wild Lands to be exempt at the discretion of the State Legislatures—The relative effect of such an exemption is intirely confined to a State, and therefore I think it may fairly be left to the State, to make it, or not—I very much doubted the propriety of exempting infirm and disabled Negroes from the Tax,—for it occurred to me that a Tax upon unproductive Negroes, must have the effect of emancipating them—since it would be better for the owner to pay the expence of feeding and cloathing an unproductive Negroe, when liberated, than when a Slave, since thereby he would avoid the Tax—If to avoid the Tax unproductive Negroes were emancipated, the representation of the Negroe States would necessarily be increased—Might not this Idea be used to advantage in the States holding Negroes? It is very unimportant to the Negroe holder, if his Slave is unproductive whether he is or is not emancipated,—He ought in either case to maintain him—but in a political view it is important to the State, for by emancipating such Negroes their influence in the general Govt. will be increased—This Idea might be extended to those Negroes who are above 50 years of age whether infirm or not—for if able to labour their owners could indent them to serve a reasonable time, and still the State would have a benifit, as having so many freed Men—Upon the Eve of a Census is not this worth attention?
          The Massachusets Legislature have rejected Sedgewick’s proposition for altering their election districts—so that probably Varnum is secure—The present Scheme of the federalists and of the british, is however, to make an impression upon the next elections, and no Stone will be left unturned in any state to effect their object—My fear is, that North Carolina will most sensibly feel their effects—Madison in our State must come forward—He should not be permitted to remain at home under any circumstances—I shall write to him on this subject by the next mail—
          Our regular military establishment will be increased about 12 Regiments,  and that will end the expensive and needless projects in the military line of this Session, which I think will terminate in about a fort night—No event can be more desired by
          Your ob Svt
          
            Henry Tazewell
          
        